DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-23, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2002/0057164 A1).
In regards to claim 14, Jin discloses, in figure 27, a device for contactless transmission of data and of energy and for angle measurement (Fig. 22), comprising: a first disk-shaped unit (104) and a second disk-shaped unit (105), which move in relation to one another around a shared rotational axis (rotation shaft axis 101, par 0113, 0183) and are opposite to one another axially spaced apart with respect to the rotational axis (104 and 105 are opposite to one another axially and radially spaced apart with respect to the shaft 101 rotational axis, see Fig. 22); wherein the first disk-shaped unit (104) includes a first annular disk-shaped recess (106, par 0183); and wherein the second disk-shaped unit (105) including a first annular disk-shaped recess (108, par 0183), which is opposite to the first annular disk-shaped recess of the first disk-shaped unit radially spaced apart with respect to the rotational axis (first annular disk-shaped recess 108 is opposite of the other first annular disk-shaped recess 106 and radially spaced apart with respect to the shaft 101 rotational axis); wherein the first disk-shaped unit (104) includes at least one second annular disk- shaped unit (107a, 107b) situated concentrically to the 
In regards to claim 15, Jin discloses, in figure 27, the device as recited in claim 14, wherein the at least one second annular disk- shaped recess (107a, 107b) of the first disk-shaped unit (104) is opposite to one of the at least one second annular disk-shaped recesses (109a, 109b) of the second disk-shaped unit (105) radially spaced apart with respect to the rotational axis (Par 0194, 107a and 107b are opposite to the second annular disk-shaped recess 109a and 109b radially spaced apart with respect to the shaft 101 rotational axis).
In regards to claim 16, Jin discloses, in figure 27, the device as recited in claim 14, wherein the first disk-shaped unit (104) is constructed in one piece, and/or the second disk-shaped unit (105) is constructed in one piece (Par 0183, a primary core 104 and a secondary core 105 are disposed so as to oppose each other via a gap and attached to the stator 102 and rotor 103 respectively disposed around a shaft 101).
In regards to claim 17, Jin discloses, in figure 27, the device as recited in claim 14, wherein the first disk-shaped unit (104) and/or the second disk-shaped unit (105) is made up of a magnetic material (Par 0177, 0184).
In regards to claim 18, Jin discloses, in figure 27, the device as recited in claim 14, the first disk-shaped unit (104) and/or the second disk- shaped unit (105) is made up of ferrite (Par 0177).
 In regards to claim 19, Jin discloses, in figure 27, the device as recited in claim 14, wherein the first disk-shaped unit (104) and the second disk-shaped unit (105) are situated spaced apart in relation 
In regards to claim 20, Jin discloses, in figure 27, the device as recited in claim 14, wherein at least one component for energy transmission (107a, 107b, Par 0194, 0196), and/or at least one component for data transmission (106, Par 0184), and/or at least one component for angle measurement is situated in each case in the first (106) and at least one second annular disk- shaped recess (107a, 107b) of the first disk-shaped unit (104, Par 0187, 0194).
In regards to claim 21, Jin discloses, in figure 27, the device as recited in claim 20, wherein at least one component for energy transmission (109a, 109b, Par 0194, 0196), and/or at least one component for data transmission (108, Par 0184), and/or at least one component for angle measurement is situated in each case in the first (108) and at least one second annular disk- shaped recess (109a, 109b) of the second disk-shaped unit (105, Par 0187, 0194).
In regards to claim 22, Jin discloses, in figure 27, the device as recited in claims 21, wherein: (i) the at least one component for energy transmission (107a, 107b, par 0194, 0196) of the first disk-shaped unit (104) is opposite to the at least one component for energy transmission (109a, 109b, par 0194, 0196) of the second disk-shaped unit (105) radially spaced apart with respect to the rotational axis (104 and 105 are opposite to one another axially and radially spaced apart with respect to the shaft 101 rotational axis, see Fig. 22, Par 0194, 0208), and/or (ii) the at least one component for data transmission (106, par 0007, 0184) of the first disk-shaped unit (104) is opposite to the at least one component for data transmission (108, par 0184) of the second disk-shaped unit (105) radially spaced apart with respect to the rotational axis (104 and 105 are opposite to one another axially and radially spaced apart with respect to the shaft 101 rotational axis, see Fig. 22, Par 0194, 0208), and/or (iii) the at least one component for angle measurement of the first disk-shaped unit is opposite to the at least one 
In regards to claim 23, Jin discloses, in figure 27, the device as recited in claim 20, wherein the at least one component for data transmission (106) of the first disk-shaped unit (104) is situated in the annular disk-shaped recess of the first disk-shaped unit (104) which has a smallest radial distance to the rotational axis (data transmission 106 has a smallest radial distance with respect to the shaft 101 rotational axis, see Fig. 22, Par 0194, 0208).
In regards to claim 26, Jin discloses, in figure 27, the device as recited in claim 14, wherein the first disk-shaped unit (104) includes a recess (106) along the rotational axis, and/or the second disk-shaped unit (105) includes a recess (108) along the rotational axis, wherein an electric motor (101) configured to generate a relative movement of the first disk-shaped unit (104) and the second disk-shaped unit (105) in relation to one another is situated in the recess of the first disk-shaped unit and/or in the recess of the second disk-shaped unit (Par 0183, 0194, a primary core 104 and a secondary core 105 are disposed so as to oppose each other via a gap G and attached to the stator 102 and rotor 103 respectively disposed around a shaft 101 rotational axis).
In regards to claim 27, Jin discloses, in figure 27, a LIDAR sensor including a device for contactless transmission of data and energy and for angle measurement (Fig. 22), the device comprising: a first disk-shaped unit (104) and a second disk-shaped unit (105), which move in relation to one another around a shared rotational axis (rotation shaft axis 101, par 0113, 0183) and are opposite to one another axially spaced apart with respect to the rotational axis (104 and 105 are opposite to one another axially and radially spaced apart with respect to the shaft 101 rotational axis, see Fig. 22); wherein the first disk-shaped unit (104) includes a first annular disk-shaped recess (106, par 0183); and wherein the second disk-shaped unit (105) including a first annular disk-shaped recess (108, par 0183), which is opposite to the first annular disk-shaped recess of the first disk-shaped unit radially spaced apart with .
Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ALEX W LAM/               Examiner, Art Unit 2842                            
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842